DETAILED ACTION

The Applicant’s response filed on June 01, 2022 is acknowledged.

Allowable Subject Matter
Claims  1, 4-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's claims filed on June 01, 2022, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1 and 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “wherein a fitting groove to be fitted in a through hole of a panel, is formed on the large diameter cylindrical portion, and wherein a thick walled portion is formed on an inner side of the elastic deformation portion; and a tape winding spatula part connected to the small diameter cylindrical portion and holding a wire harness passed through therein, wherein the thick walled portion is formed from, and on, the inner side of the elastic deformation portion to, and on, an inner side of the tape winding spatula part, and wherein, with respect to the elastic deformation portion, the thick walled portion is formed on only a partial portion of a circumference of the inner side of the elastic deformation part, such that a thickness of a part of the elastic deformation part that includes a remaining portion of the circumference is thinner than a part of the elastic deformation portion that includes the thick walled portion.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 5; the limitations “wherein a fitting groove to be fitted in a through hole of a panel, is formed on the large diameter cylindrical portion; and a pair of tape winding spatula parts connected to the small diameter cylindrical portion and holding a wire harness passed through therein, wherein the tape winding spatula parts face each other and are integrally formed on the small diameter cylindrical portion so as to protrude from the small diameter cylindrical portion to be inserted in the through hole of the panel, and wherein a thick walled portion is formed on an inner side of each tape winding spatula part, an inner side of a part of the small diameter cylindrical portion connected to the each tape winding spatula, and an inner side of a part of the elastic deformation portion connected to the part of the small diameter cylindrical portion, with respect to the elastic deformation portion, the thick walled portion is formed on only a partial portion of a circumference of the inner side of the elastic deformation part, such that a thickness of a part of the elastic deformation part that includes a remaining portion of the circumference is thinner than the part of the elastic deformation portion that includes the thick walled portion.” in combination with all other claimed limitation of base claim 5 has not been disclosed by prior art of record, taken alone or in combination.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847